Title: To George Washington from Jacques-Marie-Blaise, Chevalier [de] Segond de Sederon, 31 December 1782
From: Segond de Sederon, Jacques-Marie-Blaise, Chevalier [de]
To: Washington, George


                        
                            Dear General
                            philadelphia this 31 Xbre December 1782
                        
                        Since the receipt of your letter of the 30th october, I have reason to beleive, that either Col. armand has
                            not answer’d you on the subject of my request or if he has done it it is not in a satisfactory way.
                        Let my anxiety of seeing finaly determin’d, a matter  interesting to me, apologise
                            for my repeated applications & allow me to lay of new before your excellency, the irksomness and instability of my
                            situation in the americain army.
                        prisoner of war and of course prevent’d from getting into active service nowhere—when exchanged intirely
                            ignorant whether or in what corps of the army I am to be attached.
                        Can I whither away the best days of my youth in such state of instability.
                        I have no doubt dear general, but your regard for an officer who early in this war has serv’d under your
                            colours, with the general approbation of his superiors, will induce you to return him out of such a perplexing and
                            mortifying situation.
                        the resolv’d of congrés concerning prerank is legion don’t say will be reduc’d but
                            incorporat’d, if so is the senior officer of their corps be cause a prisoner, to be Cut out and loose his rank.
                        although the arrangement was made during my Confinement in charlestown I don’t see why an officer who has
                            merely been appoint’d in my stead while absent, should have any reason to complain of my resuming a due Command when
                            exchang’d.
                        be pleas’d to observe that there is just now a vacancy of a company in armands legion by the resignation of
                            capt. , Certainly armand can find no reason against my coming in these circonctances, and I dare
                            flatter myself that your application will meet with no objection on this subject. be so kind dear general, while it is in
                            your power without prejudicing any body to do justice to an officer who prides in stating simply with the greatest
                            consideration your most humble & obedient servant 
                        
                            Le chev. de segond capt.
                        
                    